OFFICE     OF   THE   ATTORNEY    GENERAL   OF TEXAS
                                  AUSTIN




EonGrRble   %. P.   ~srZ?~ng8J
county   Auditor                                      .,./
Bordin   County’
houRtto,   Rfxun
,   BOIL.    h.   P.   JeMin&8,   P-0   8




             YOUr letter doea POt Ipakethe 8tatW Of thi8 Oil eutirSly
    alear, but viea8Nm6 that all Or the oil in qW8tiOn war "ia
    transit," oom.l!qtran out8ide of Hardin County, and the same oil
    only remained in the tanks temporarily (inoludlng January 18t)
    6nd then moved on in the pipe line, leaving the oounty.
             we also asstrmethat you are Marring   to ad valorem taxe8;
    tmd that your question ha8 ,arlsendue to the.fact that the tank8
    and llnee in queetion are looated in Rardln County, but that the
    pipe line 0011tpciny
                      which m8   the Oil in the80 taIlkBand l.illO8
                                                                  ha8
    it8 domloilo and prinoipal plaoe of buainelrsin another oounty.
              The conatltutional and 8tatUtOT'yprovisi&s that deal
    with this question are Artiole  VXII, Seotlon 11, CQIi8titUtiOaof
    Texas, 'andArticle 7159, Revleed Civil  %atUte8  of Texas, Art.
    VIII,  sea. 11, or the constitution, read8 in part a8 fOllow81
                 "All property, whether owned by pOr8Oll8or o&por8-
            Mona ahall be aasea8ed for taxation, and the tax88 paa
            in the oounty where situated, but the Legilrlaturemay, by’
            a?tW-th&rlbU vote, authorlre the payment OS t8Xe8.otfnone.
            realdenta .ijf
                         OoWltiOO to be made at.the ofiioe of.th8
            &mptrollsr of Publlo AOOOwt8. . .O
                   Artiole 7lSS, XeMsed      CitiL Statutes, ma8    :a8 iOll0w8r
                 “All      pro&m’ty,   real and perWldl,   e~Oept 8UOh a8 i8
            Teq&ed        t0 be li8ted   pnd fi88088ed otherwi8e, ah&l b8
            llated and assea8ed in the 0OWlt.ywhere it 18 8ittukd)
            and all personal property, subjeot to taxation aad ?XIIII-
            porarily removed from the State or oounty, 8hall.b  ltatha
            and a88eShd  in the oounty of the reeldenoe of the owner
            thereof, or In the ooiantywhere the prlnolpal offiloeof
            euoh owner la situated.*
              The Supreme Court or Texa8, while Oonsidering the effeot
    Of this constitutional provlalon, in the oase of Great Southern
    Life Ins.  Co. v. City of AU8tiXl, 118 Tcu. 1, Eti 6. W. 778, 86
    R.C.L. 275, speaking through Chief Justlee Cureton, said;
                “Our Constitution, therefore, in deolaring that
          .property @hall be taxed where eituated, has done no
           more than declare the oommon-law rul6. The purpose  of the
           Constitution in deolarlng that property should be tax*d
           in the oouuty where eltuated, wa8 mer6ly to deftnO tha
           general jurisdictional unit for the exercise of the tar-
           ing power, and to oonilue the exeroire of that power to
           the eubjeots of taxation within that unit. It did not
    aerinc wbnt was mant by the word8 'where eltuafea.*
    Shoe it tad reismnoa to the taxing power, it etldantly
    meant property where situated for the purpo8ea ot tam-
    tiotiilndert&o gsrraral pricclplee of law a.athen understood.
    Coskty ireasurcr v. ;.ebb& Ckarrison,3.ltilno.SO0 (Gil.
    S78); Lkn Yraaofeco v. Ax, 64 Cal. 481, e Yao. S64;
    +an lrancieoo T. reckey (C.C.) 222Fad. 6OZ, 607.
         "Under the oozamu law, *%obilla aequtaaturpera.onam*
    was a well s8tabls8hed mUir, and pW8OM1     proput   of
    every descrlptlon was taxable only at the domicile of
    its owner, regardless6of Ita actual looatlon. ThIa La
    atfll the basio prlnolple upon uhlah the taxatiori oi
    personal property rwt8.   36 R.C.L. E err, pp. L7J, m4.
    But even prior to the K8volUtlOn the priaolple had bean
    abrogated to the extent that, as betwaen different
    town8 and taxhi distrtOt8, OWt8b    o&88s8 Of taagible
    personal property haa a tu8ble 8ttW where up&ye$      In
    bwino88, regardb8~ of the dt&Cib     of it8 mar.    86 R.
    C.L. ilB44 pp. Fi76,877: Pullmar    Palaoo Car Co. v..
    fenzmylva&    1u u. s. liB*11 Sup. ct. 896, s8 L. Rd.
    61.5;state &ar& Of *d8088OF8 t. Comptoir~atioaal ~*Bmoxpti,
    191 u. S..388, 5% Sup. Ct. 109, 48 L. Ed. ZSZ."
Under tbi6.rule of law the oil %I,que8tfon, bob6 po~80~&pxwpert~,
Is not subject to a8 valorem tare8 In Gamin County a&88  &,F.hs.'~.
                                                                  ,G
aoquired a taxable SItus thsra.
         In the uaau of Court v. O*cOnnor, (LbPk. 334, uhieh mmWa .,
baron  8 bw oono8rni.q the tuing oi oattle la oeuaty-me     p88turo8
uaat Late sffeat, the.6uprape Court of %%a8 held that aattle that
-4pa   in a palsturs?yIag partly ia Refugio Cbunty and partly ia
Amumas Couaty~ere only taxable in tbe county of the owner.8
ierldenoa* Hapug   county.
         In the.oaae of North borican ke&glng Co. v. State, Gt.
CIV. App., Galvsrton) 801 &-.S. 1065, ln di8oa8ning t&s right oi
a oounty to tax a dredge-boat, tha coupt mid:
           *It Is . . . wall settled by the deoiaiona of the
    Supream Court of the United States that a8 a gmeral rule
    a resoel plyin& between ports of dlrferbnt.6tats8 engaged
    in ooa8taMe trade has lta situ8 for taxation at the
    doariofla  of the owner, uuleoe such verse1 ha8 aoquIre&
    an aotud    aitua in a atate other than that or its
    mews      doeioil.s.*
         In the was of LIty of rort ;Iortt:v. touthland Oreyhomd
Linea, 30.. 67 2. k. (2d) 354, the Court of Civil Appeala at
Port ~~ortti         the Cfty of Tort GGSth OGUld BOt tax bwea
           held ttiat~
owned by a rorporatioc rhonc dozlclle ~86 In Lan imtonlo, yex~s,
OTCD though G!:ebusee ri*restationed iii70x-tberth part of tte time;
aud r&it opinion was approved by the SuprextmCourt Or xexa8 In the
case ti City of Port &orth v. Gouthlmd Greyhound Lima,   Ino.,
123 kc. lS, 69 5. i;. (2d) 361.
          b the Oase Of C.C. 6 !-.P.&'. CO. Y. city Of @81&S,
16 2. ii, (2d) 292, rhloh Involved the right of a city to tax rall-
road emltoh Wgine8,   and Which was decided on the basis of a oom-
8titUtlOMl proti8iOU dealing With the taring 8lttl8of ~iirosd
property,  the Comn;I8sIonof Appeals made a statement In the opinion
as follows:
         *In the absenoe of a statute defInIng the taxable             -
    situ8 of this property othsnI8e, It was only taxable at
    the dolsiolleof the railway ooapazy."
          In rim or there authorftIe8, we oan only-reaoh tka ooa-
01wIon that the oil la qwstion ba8 not aoqulmd a taxable situ8
in liar&InCounty. ~12 I8 not put to any u8t1while therq; and .the
tank8 and pipe lines In which It is contained are only links in
the traa8portatIoa  S$'StW~USOd to oonrsy it across the oounty.
          be trarobeen unable to rind any *sxas appetite court oases
am thle G~StiOXl that  Imlr4   oil; aad M have been able to rind
oaly one 8uch out-of-state authority,,and that is the oaw OS
charma      Pipe Line co. t. Cosamnwedlth, 252 Ey. 90, 99 2. C. (2a)
266, by thu Cou,rtof Appeals.of ktuaky,    which dlnetly snp~orts
the conolu8Ion we hate cached her@, be taks tha,lIberty to quote
,at length fro& that ease a8 follow@i
         The Cmnberland Pipe Line Company, by its ohartsr
    and the statutes (seotlon S966b-lb, Ky.St.1, 18 a oosmoa
    oa,wIar engaged In the tr~PportatIOi3 of 011. It ha8 In
    this state epprorimately 200 miles of main 1j.m and 200
    dlr8 of paral1el or double lin8. ln aonneotlon with
    the lines of pipe are nmemus tank8 for gathering 011
    at the wells, thence to be carried into larger tanks
    from rhiah It i3oe8 into traMmi88Ion.  During the tims
    Involved the company ssrped five oil fialds with about
    6,000 wells, and it8 lines passed through fourteen
    oountlee of the state aad many lesser texlng diatrIot8.
hoa. f. P. Jehnlncs, Page 5


    Close to 17,000,000 barrels cf oil were handled by
    thi8 conpsny during the six years. The flow or tram-
    portatioa Us8 altogether tolc;ard   thn east and nortteaat
    rrom istill courity. By far the treater part of the
    oil uas received fra::xells elong the lice aost of that
    county, 6~3 it Eas as a matter of I'sctnever In that
    county. but the ccmpang had at Fitchburg, -still county,
    fire large tlUlk8 Kitb ali aegregato   MFCtCity or  19s,ooo
    barrels, I&Co %;tIchIt hcd run 011 fron W8118      In i.atlll
    end Jeckeon countlee SoutL and west of the tanks. . .
          "It was ths contention of the Pipe Line Ccmpany,
    snd it8 volumInou8 proof tend8 to shon, that the 011
    la the Yltohburg tanks acowculatnd  through congestion
    in trarrla end an lnablllty of lte patrons to take
    oar6 ot the prodootlon at de8tlnatIoa, aad exprestily
    an Inability or failure of oonneetlng canlen      upon
    whlah this ooripany was dependent in many,ca808   for
    dellrery to the consignees. The fields SerYed during
    the period produced large quant%ti?s whlah the eoqany
    Wa8 bound to aacept to the extent of It8 faoilitie8.
    It enaearored 8tRNlUOU8lY to erieet dOilYeri68~ The84
    t8nk8 were merely depot8 or stations holding the oil'
    until it could be moved or dellrered, end It la main-
    tained that the contents were constructively In aotual
    traqsportatlon. . .
         "Aocordlng to the proof, a11 ths oil Ixml~ed 2
    we8 d4lIYerad for lsmedlate shipment and the Oompa.ny
    Wa8 delivering it aa demanded. There %a8 oontinuity
    of Intake end outlet. . .
                        :
         *Until 1906, under the ancient dootrlae oi _
    csbllla sequuntur psraoneniall tangible personal
    property in this state was taxed at the domIoIle of
    the owner regard1468 Gf ItS phy8Ieal location . . .
    the General iieselebly
                         of 1906 (laws 1906, a. 22 art 1,
    B 7) snsctsd section &X5, Xy. Et., which is in pert
    as folloss: *+mglble personal property shall be
    listed ona taxes paid therem In the county, s%nIcl-
    pallty WIG taxing dlstrlct where the sax4 ha8
    eetebilshad 4 taxable sltu8 based on the actual
    situation of the property.* . . .
         Vrom the beglnhinr t&t act ha8 been aon-
    sIatently construed to mesn an *actual situation* that
    1s not temporary, othexwlse it would lead to absurd
    and inequitable consequences. If property on the
    assessing Qny 1s but tmporarlly situated elsewhere
    than at tbb a040ih     or the owner, .lt    Ia   not   Wxabl.
    at Aat tamporary slttu.      Ii it DUO     no otbsr perm8wd
    piaas, than it is regardad a8 barlng       a taxable 8itum
    at t!.edomicile of the ol~ner. It it       is tram5lemt, so
         tte L:ore. (;r oourse,
    tiic?.                        the facts    of each aaso
    occtrol.
         "Fe ara of tho oplnlon, thermfore, that the 011 aoq$ht
    to be rubjeoted was aswsocrble only at the dodolles  of
    tte omer6.a
            Our answer to hour question is that a 00&y    amnot
oollect aa falom       taxem on 011 in a pips llno lnll~uor~   tanka.
T&at has oome from outsldo the ooruityad mi00d         h tbO -0
and tar&a only tumporarlly (lnoludiag Juwary tit) 8nd than aomd
on in the pl~e line and leil the OoRRty, ii t&i. oi% 18 +=.A
by l p u a o n o r oorpor+tlon when domlolle18 in uMhOr~~~~.